Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deidra Ritcherson (55,574) on 4/6/22.

The application has been amended as follows: 

	In Claim 1 (line 10), the phrase “comprise powder” has been replaced with --comprise a first powder--.
	In Claim 18 (line 8), the phrase “comprise powder” has been replaced with --comprise a first powder--.
In Claim 18 (lines 9-10), the phrase “resistor is comprised of a second powder in the one or more grooved areas.” has been replaced with --resistor is comprised of a second powder in the one or more grooved areas distinct from the first powder and comprised of Nichrome (NiCr).--
In Claim 19 (line 4), the phrase “comprise powder” has been replaced with --comprise the first powder--.
	Claim 21 is canceled.

This application is in condition for allowance except for the presence of claims 10-17 directed to an invention non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843